LEHAN, Judge.
This is a personal injury suit against a property owner by an employee of a tree trimmer who had contracted with the property owner to trim the tree in which plaintiff was injured. Notwithstanding the well-presented arguments on behalf of appellant, we affirm the summary judgment for the property owner.
We agree with the trial court that no material issue of fact existed as to whether the property owner assumed control of the work or committed an act of negligence. See Crawford v. Florida Steel Corp., 478 So.2d 855, 861 (Fla. 1st DCA 1985). Nor, *652even if, as plaintiff argues, the work was inherently dangerous, which we need not decide, do we conclude that the doctrine of inherently dangerous work imposes liability on the property owner under the circumstances of this case. See Pearson v. Harris, 449 So.2d 339, 343-44 (Fla. 1st DCA 1984).
Affirmed.
SCHOONOVER, A.C.J., and HALL, J., concur.